Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered April 24, 2001, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s knowing, intelligent, and voluntary waiver of his right to appeal precludes review of his claim that his sentence was harsh and excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Boykin, 1 AD3d 525 [2003]; People v *585Barnes, 306 AD2d 537 [2003]; People v Eaddy, 302 AD2d 473 [2003]).
The defendant’s remaining contentions are unpreserved for appellate review. Altman, J.P., Krausman, Adams and Townes, JJ., concur.